TITUS, Judge.
The notice of appeal herein recounts that on July 28, 1978, in the Circuit Court of Greene County, defendant was sentenced and judgment was entered upon his conviction for selling a controlled substance, a felony per § 195.240, V.A.M.S., under the habitual criminal act, § 556.280, V.A.M.S. We have been furnished a copy of the Certificate of Death of the Missouri Division of Health, duly executed by the Coroner of Greene County, which attests that on August 15, 1978, defendant expired in the county jail of Greene County by suicide through “suffocation by hanging.”
*944Having died before the crime against him was finally determined on appeal, defendant was never finally convicted of the crime charged and his death served to abate the prosecution against him. As a result, this court has no viable cause before it and the appeal is hereby dismissed. State v. Macklin, 560 S.W.2d 69 (Mo.App.1977).
All concur.